Exhibit 10.4

 

INVITROGEN CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(Executive Agreement with Deferral of Settlement Date)

 

David F. Hoffmeister (the “Participant”) has been granted an award (the “Award”)
pursuant to the Invitrogen Corporation 2004 Equity Incentive Plan (the “Plan”)
consisting of one or more rights (each such right being hereinafter referred to
as a “Restricted Stock Unit”) to receive in settlement of each such right one
(1) share of Stock of Invitrogen Corporation, as adjusted from time to time
pursuant to Section 9 of the attached Restricted Stock Unit Agreement, as
follows:

 

Date of Grant:

   October 13, 2004

Number of Restricted

Stock Units:

   50,000, increased as of any date by the cumulative number of additional whole
and/or fractional Restricted Stock Units, if any, credited to this Award through
such date in payment of Dividend Equivalent Rights as described in the
Restricted Stock Unit Agreement.

Vesting Date:

   The date which is three (3) years after the Date of Grant, subject to
acceleration on certain terminations of service.

Settlement Date:

   The Vesting Date unless otherwise specified in a Restricted Stock Unit
Election Form to be supplied by the Company and signed by the Participant (the
“Election Form”)

Vesting:

   The number of Vested Restricted Stock Units as of any date shall be
determined as follows:         

Vested
Percentage

--------------------------------------------------------------------------------

     Prior to Vesting Date   0%      On the Vesting Date, provided the
Participant’s Service has not terminated prior to such date   100%

 

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan, the Restricted
Stock Unit Agreement, the Employment Agreement between them dated October 13,
2004, and the Election Form. The Participant acknowledges receipt of copies of
the Plan, Restricted Stock Unit Agreement, and the Employment Agreement,
represents that the Participant has read and is familiar with their provisions,
and hereby accepts the Award subject to all of their terms and conditions.

 

INVITROGEN CORPORATION    PARTICIPANT

By:

 

/s/ Joseph L. Rodriguez

--------------------------------------------------------------------------------

  

David F. Hoffmeister

--------------------------------------------------------------------------------

Signature

Its:

 

Sr. Vice President, Human Resources

--------------------------------------------------------------------------------

  

October 13, 2004

--------------------------------------------------------------------------------

Date

Address:

 

    1600 Faraday Avenue

    Carlsbad, CA 92008

  

 

--------------------------------------------------------------------------------

Address

 

--------------------------------------------------------------------------------

 

ATTACHMENTS:

Unit

   2004 Equity Incentive Plan, as amended to the Date of Grant, and the
Restricted Stock Agreement.

 



--------------------------------------------------------------------------------

INVITROGEN CORPORATION

 

RESTRICTED STOCK UNIT AGREEMENT

 

Invitrogen Corporation (together with its successors and assigns, the “Company”)
has granted to the individual (the “Participant”) named in the Notice of Grant
of Restricted Stock Units (the “Notice”) to which this Restricted Stock Unit
Agreement (the “Agreement”) is attached an award (the “Award”) of Restricted
Stock Units upon the terms and conditions set forth in the Notice and this
Agreement. The Award has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the Invitrogen Corporation 2004 Equity
Incentive Plan (the “Plan”), as amended to the Date of Grant, and the Employment
Agreement (as defined below). By signing the Notice, the Participant: (a)
represents that the Participant has read and is familiar with the terms and
conditions of the Notice, the Plan, the Employment Agreement and this Agreement,
(b) accepts the Award subject to all of the terms and conditions of the Notice,
the Plan, the Employment Agreement and this Agreement, (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under the Notice, the Plan or this Agreement, and (d)
acknowledges receipt of a copy of the Notice, the Plan and this Agreement.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

 

(a) “Date of Grant” means the Employment Date, as defined in the Employment
Agreement.

 

(b) “Award” means a total of 50,000 restricted stock units granted to the
Participant pursuant to the terms and conditions of this Agreement.

 

(c) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer this Agreement,
“Board” also means such Committee(s).

 

(d) “Cause” shall mean “Cause” as defined in, and determined under, the
Employment Agreement.

 

(e) “Change-in-Control Agreement” means the Change-in-Control Agreement entered
into between the Company and the Participant dated as of October 13, 2004, as it
may be amended from time to time in accordance with its terms.

 

(f) “Employment Agreement” means that certain employment agreement entered into
by and between the Company and the Participant dated as of October 13, 2004, as
it may be amended from time to time in accordance with its terms.

 

1



--------------------------------------------------------------------------------

(g) “Good Reason” shall mean “Good Reason” as defined in, and determined under,
the Employment Agreement.

 

(h) “Disability” shall mean that the Participant is “Disabled” as defined in,
and determined under, the Employment Agreement.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. ADMINISTRATION.

 

All questions of interpretation concerning this Agreement shall be determined by
the Board. All good faith determinations by the Board that are consistent with
this Agreement, the Employment Agreement, and the Change-in-Control Agreement
shall be final and binding upon all persons having an interest in the Award. Any
officer of the Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 

3. SETTLEMENT OF THE AWARD.

 

3.1 No Additional Payment Required. The Participant shall not be required to
make any additional monetary payment (other than applicable tax withholding, if
any) upon settlement of the Award. Payment of the aggregate purchase price of
the shares of Stock for which the Award is being settled shall be made in the
form of past services rendered by the Participant to the Company or for its
benefit which the Board, by resolution, determines to have a value not less than
the aggregate purchase price of such shares of Stock.

 

3.2 Issuance of Shares of Stock. Subject to the provisions of Section 3.5 below,
the Company shall issue to the Participant promptly following the Settlement
Date (as defined in the Notice) a number of whole shares of Stock, and any other
property, corresponding to the Number of Restricted Stock Units (as defined in
the Notice) for which this Award is vested as of the Settlement Date, with the
number of securities in each instance rounded down to the nearest whole number.
Any shares of Stock shall not be subject to any restriction on transfer other
than any such restriction as may be required pursuant to Section 3.5. On, or
promptly following, the Settlement Date, the Company shall pay to the
Participant cash in lieu of any fractional security represented by a fractional
Restricted Stock Unit subject to this Award in an amount equal to the Fair
Market Value on the Settlement Date of such fractional security. This Award,
once vested, shall be wholly non-forfeitable.

 

3.3 Tax Withholding. The Participant hereby authorizes withholding from payroll
and any other amounts payable to the Participant, and otherwise agrees to make
adequate provision for, any sums required to satisfy the employee portion of any
federal, state, local and

 

2



--------------------------------------------------------------------------------

foreign tax withholding obligations of the Company, if any, which arise in
connection with the Award or the issuance of shares of Stock in settlement
thereof. The Company shall have no obligation to deliver shares of Stock until
the employee portion of any tax withholding obligations of the Company have been
satisfied by the Participant.

 

3.4 Certificate Registration. Any certificate for shares as to which the Award
is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

 

3.5 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

3.6 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

 

4. VESTING CONDITIONS.

 

4.1 Vesting Schedule. One hundred percent (100%) of the Shares granted under
this Award shall vest, on the third anniversary of the Date of Grant, provided
that the Participant’s Service to the Participating Company Group has not
terminated prior to such date. Except as provided in Section 4.2 and Section 8,
no additional Shares will become vested following the Participant’s termination
of Service for any reason.

 

4.2 Acceleration of Vesting.

 

(a) Death or Disability. If the Participant’s Service with the Participating
Company Group is terminated because of the Disability or death of the
Participant, a number of the Shares granted under this Award shall vest, upon
such termination of Service, equal to the number of Shares that would have
become vested had the Participant’s Service continued for an additional twelve
(12) months. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service other than upon a termination for “Cause”
and if the result, with respect to vesting, is more favorable to the
Participant.

 

3



--------------------------------------------------------------------------------

(b) Termination Without Cause or With Good Reason. If the Participant’s
employment under the Employment Agreement is terminated by the Company other
than for Cause or Disability, or by the Participant with Good Reason, a number
of the Shares granted under this Award shall vest, upon such termination of
employment, equal to the number of Shares that would have become vested had the
Participant’s employment continued for an additional eighteen (18) months.

 

5. DIVIDEND EQUIVALENT RIGHTS.

 

Effective on the date of payment of cash dividends on the Stock occurring on and
after the Date of Grant and before the Settlement Date, the Number of Restricted
Stock Units subject to this Award shall be increased by such additional whole
and/or fractional Restricted Stock Units determined by the following formula:

 

    X = (A x B) / C

 

where,

 

“X” is the number of whole and/or fractional Restricted Stock Units to be
credited with respect to the Award;

 

“A” is the amount of cash dividends paid on one share of Stock;

 

“B” is the number of whole and fractional Restricted Stock Units subject to this
Award as of the cash dividend record date but immediately prior to the
application of this Section; and

 

“C” is the Fair Market Value of a share of Stock on the cash dividend payment
date.

 

Such additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time as the
Restricted Stock Units originally subject to this Award.

 

6. NONTRANSFERABILITY OF THE AWARD.

 

Prior the Settlement Date, neither this Award nor any Restricted Stock Unit
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except by will or
by the laws of descent and distribution.

 

7. EFFECT OF TERMINATION OF SERVICE.

 

If the Participant’s Service with the Company terminates for any reason, the
Award, if not earlier settled, and to the extent vested as of the date of the
Participant’s termination of Service, shall be settled as provided in Section 3.

 

4



--------------------------------------------------------------------------------

8. CHANGE IN CONTROL.

 

This Award shall also become vested in the circumstances, and to the extent,
provided in the Change-in-Control Agreement. Upon such vesting the Award shall
continue to be subject to all terms and conditions of the Plan.

 

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and class of shares
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional share resulting
from an adjustment pursuant to this Section 9 shall be rounded down to the
nearest whole number. Such adjustments shall be determined by the Board, and its
determination shall be final, binding and conclusive.

 

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

 

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9 or pursuant to the Dividend Equivalent Rights. If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in the Employment Agreement, the Participant’s
employment is “at will” and is for no specified term. Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or a Consultant, as the case may be, at any time.

 

11. LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

 

5



--------------------------------------------------------------------------------

12. MISCELLANEOUS PROVISIONS.

 

12.1 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

12.2 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns. In the event of Participant’s death or a judicial determination of his
incapacity, references to “the Participant” in this Agreement shall be deemed,
as appropriate, to be references to his heirs, estate or other legal
representative(s).

 

12.3 Termination or Amendment. The Board may terminate or amend the Plan or the
Award at any time; provided, however, that no such termination or amendment may
adversely affect the Award without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.

 

12.4 Notices. Any notice required or permitted hereunder shall be given in the
manner set forth in the Employment Agreement.

 

12.5 Integrated Agreement. The Notice, this Agreement, the Plan, the Employment
Agreement, together with its Exhibits and other documents referenced in the
Employment Agreement, and the Change-in-Control Agreement constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Notice and the Agreement shall survive any settlement of the Award and
shall remain in full force and effect. In the event of any conflict between this
Agreement and the Notice, this Agreement shall control, and in the event of any
conflict between the Employment Agreement and this Agreement or the Notice, the
Employment Agreement shall control.

 

12.6 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

6



--------------------------------------------------------------------------------

12.7 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile shall be effective for
all purposes.

 

PARTICIPANT

/s/ David F. Hoffmeister

--------------------------------------------------------------------------------

David F. Hoffmeister

COMPANY

/s/ Joseph L. Rodriguez

--------------------------------------------------------------------------------

Joseph L. Rodriguez

Sr. Vice President, Human Resources
Invitrogen Corporation

 

7